                            UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEW MEXICO

In re:

RITO BILL SANCHEZ,                                                         Case no. 19-12102-t7

          Debtor.

ROGER MOORE,

          Plaintiff,

v.                                                                          Adv. no. 19-1082-t

RITO BILL SANCHEZ,

          Defendant.



                                              OPINION

          Before the Court is plaintiff Roger Moore’s motion to dismiss this chapter 7 case or deny

Debtor’s discharge under § 727(a). 1 Having considered the trial evidence, the Court concludes that

the motion to dismiss should not be granted but that the discharge must be denied under § 727(a)(2)

and (a)(4). The Court will deny or defer ruling on Plaintiff’s other requested relief, and also will

defer ruling on Debtor’s quiet title counterclaim. The deferred issues will be determined in

connection with Debtor’s motion to avoid Plaintiff’s judgment lien under § 522(f).




1
    Unless otherwise indicated, statutory references are to 11 U.S.C.


    Case 19-01082-t      Doc 38    Filed 08/07/20     Entered 08/07/20 13:46:34 Page 1 of 13
                                             I.      Facts

         The Court finds:

         Plaintiff represented Debtor in a child custody matter beginning in June 2010. Debtor and

Plaintiff signed a retainer agreement on August 26, 2010, 2 which contained the following:

         It is the clients’ [sic] express understanding that, as of August 25, 2010, the balance
         of attorneys fees owed total: $15,565.83. Client expenses/costs total: $250.54. On
         August 26, 2010, the client will pay a lump sum in the amount of $4,000.00 dollars.
         The outstanding client expenses/cost will be paid first and the balance applied to
         the outstanding attorneys’ fees. In addition, the client will receive a credit in the
         amount of $3,700.00 dollars. It is the express understanding of the client that an
         additional $3,000.00 dollars will be paid within three weeks of this agreement, and
         not later than the close of business (5:00 p.m.) September 15, 2010.

The agreement also provided that “any unpaid balance on account will accrue interest at a monthly

rate of 2% of the balance due at the time of billing until paid in full.” 3 Finally, the agreement

provided that the “Client hereby grants the attorney a charging lien, against any and all real and

personal property owned by the client, or, which the client has an interest, for any outstanding

attorneys’ fees and expenses/costs incurred as the result of the representation of the Client in the

above captioned matter.”

         Debtor paid Plaintiff $4,000 on August 26, 2010, and another $3,000 on September 15,

2010. Debtor apparently made no other payments. On November 1, 2010, Plaintiff filed a




2
  The 2010 version of The New Mexico Rules of Professional Conduct (NMRPC) require that
“The scope of the representation and the basis or rate of the fee and expenses for which the client
will be responsible shall be communicated to the client, preferably in writing, before or within a
reasonable time after commencing the representation . . . .” Rule 16-105(B). It does not appear that
Plaintiff complied with this rule.
3
  The NMPRC require that “A lawyer shall not make an agreement for, charge, or collect an
unreasonable . . . amount for expenses.” Rule 16-105(A). The Court questions whether the ex post
facto agreement to pay 24% annual interest on unpaid fees complies with this rule. If the interest
is an “unreasonable expense,” then Plaintiff’s attempt to enforce his judgment lien on Debtor’s
house may constitute an improper attempt to collect an unreasonable expense. The Court will deal
with this issue when it addresses Debtor’s § 522(f) motion.


                                                 -2-
    Case 19-01082-t     Doc 38      Filed 08/07/20 Entered 08/07/20 13:46:34 Page 2 of 13
$13,382.32 4 attorney charging lien on Debtor’s house at 1112 David Court SW, in Albuquerque,

New Mexico. 5 On January 21, 2011, Plaintiff sued Debtor in state court to collect the debt. Plaintiff

got a default judgment on March 1, 2011 for $18,732.64, plus post-judgment interest at 24%.

Plaintiff recorded a transcript of the judgment in Bernalillo County on March 17, 2011, creating a

judgment lien on Debtor’s house. 6

         In February 2018 Plaintiff sued to foreclose his judgment lien on Debtor’s house. By then,

thanks to the 24% interest rate, the judgment debt had mushroomed to more than $50,000. 7 The

foreclosure action prompted Debtor to file this chapter 7 case. 8

         Debtor’s initial bankruptcy schedules were prepared by his first bankruptcy counsel.

Debtor listed his house in schedule A, valued at $55,000. He claimed it exempt under the New

Mexico homestead exemption. In schedule B Debtor listed two vehicles—a 1993 Toyota Corolla,

valued at $900, and a 2006 Isuzu i-280 pickup truck, valued at $3,000.

         The § 341 meeting was held on October 11, 2019. Plaintiff was the only creditor in

attendance. Debtor appeared with his new counsel, Michael Daniels. At the meeting Debtor



4
  Plaintiff could not remember why the lien amount was so high (it should have been about $5,110,
based on the $7,000 in payments and the $3,700 credit), but thought that he may have done more
legal work for Debtor after the retainer agreement was signed.
5
   The charging lien was improper and legally ineffective. “In New Mexico there are four
requirements for the imposition of an attorney charging lien”—among them is the existence of a
judgment or fund in favor of the client that resulted from the attorney’s services. Sowder v. Sowder,
127 N.M. 114, 117 (Ct. App. 1999). The house is not such a fund. Further, the language quoted
above did not grant Plaintiff a consensual lien on the house. See, e.g., N.M.S.A. § 47-1-5 (signing
of conveyances), and N.M.S.A. § 47-1-44(6) (a form of mortgage).
6
  Inexplicibly, on August 27, 2014, Plaintiff filed a notice of lis pendens against Debtor’s house,
giving notice of the collection action. The filing was improper for two reasons: final judgment had
been entered, so the action was no longer pending, and the action did not concern the house.
7
  Two and a half years have elapsed since the foreclosure complaint was filed. Additional interest
of $11,239.58 has accrued, meaning that Plaintiff’s total lien claim exceeds $61,000.
8
  Before Debtor filed this case, he filed a motion in the foreclosure action for permission to amend
his answer to include, inter alia, a claim of a homestead exemption. The state court denied the
motion but reserved ruling on whether Debtor could assert the homestead exemption.


                                               -3-
    Case 19-01082-t     Doc 38    Filed 08/07/20 Entered 08/07/20 13:46:34 Page 3 of 13
affirmed under oath that he had reviewed his bankruptcy schedules and that they truly and correctly

listed all of his assets.

         Plaintiff questioned Debtor at the meeting. Using a Google Maps photograph of Debtor’s

house that was about five years old, Plaintiff asked about a number of vehicles in the picture other

than the Corolla and the i-280. 9 Debtor testified that the vehicles had once belonged to him but

that he had sold or given them all away five years before. Debtor testified that except for the

Corolla, the i-280, the yellow pickup, and a Willys Jeep, 10 the vehicles were no longer on his

property. Debtor said he did not know if the new owners had registered the vehicles after buying

them.

         Debtor testified that he had given the yellow pickup to his son “four or five years” earlier, 11

but it was still at his house because “we’re still working on it. It still needs work.” He admitted

that the truck was “probably still in [his] name.” Debtor also testified that he had sold the Chevelle

and the Corvette “about five years ago. I sold almost all of them about that time.”

         On October 15, 2019, the chapter 7 trustee entered a “no asset” report.

         On December 9, 2019, Plaintiff filed this adversary proceeding, asserting that Debtor’s

discharge should be denied under § 727(a) because of his failure to disclose ownership of vehicles

in his schedules and to testify truthfully about them at his § 341 meeting. 12




9
  Namely, a yellow 1978 Chevy C-10 pickup truck, a 1970 Chevrolet Chevelle, a 1974 Chevrolet
Corvette, a 1972 Chevrolet Blazer, a 1972 Chevrolet stepside pickup truck, and a Honda ATV.
10
   The Jeep must have been in another picture. It cannot be seen in the photograph in evidence.
11
   Based on Debtor’s testimony, Debtor’s son would have been about twelve at the time.
12
   The amended complaint also seeks a denial of Debtor’s homestead exemption, an order requiring
the sale of Debtor’s House to satisfy Plaintiff’s lien or, in the alternative, an order “surrendering”
the property to him. Finally, Plaintiff claims that Debtor’s House is undervalued—alleging “upon
information and belief” that its market value “far exceeds the amount of $55,300 . . . asserted by
[Debtor.]”


                                                  -4-
    Case 19-01082-t         Doc 38   Filed 08/07/20 Entered 08/07/20 13:46:34 Page 4 of 13
          On December 11, 2019, Plaintiff emailed a letter to the chapter 7 trustee, the United States

Trustee’s office, and Mr. Daniels, attaching Motor Vehicles Division (MVD) records that show

Debtor is the registered owner of a motorcycle (make, model, and year unknown); two utility

trailers, and the yellow pickup.

          Debtor filed an amended schedule B on December 12, 2019, adding the yellow pickup

(valued at $200) and a 1995 Honda ATV (also valued at $200). The amendment was prepared by

Debtor’s first bankruptcy counsel but filed by Mr. Daniels.

          On February 9, 2020, Plaintiff filed a motion to dismiss the case for cause, alleging the

same matters raised in this adversary proceeding. The Court consolidated the motion with this

proceeding.

          On April 2, 2020, Debtor amended his schedule B a second time. The second amendment

added the two trailers (each valued at $500); the Blazer (valued at $600); the stepside pickup

(valued at $700); the Chevelle (valued at $150); the Corvette (valued at $150); the motorcycle

(valued at $3,000); and a boat (valued at $500).

          On April 9, 2020, Plaintiff served “Plaintiff First Set of Requests for Admissions.” The

requests asked Debtor to “admit and deny” 13 that he was the “sole owner or interest holder” of

certain vehicles on the petition date and the § 341 meeting date. Debtor initialed “admit” as to the

yellow pickup, the trailers, the Blazer, the stepside pickup, the Corvette, the motorcycle, the ATV,

and the boat. The Chevelle was not mentioned.

          Debtor’s ability to read and write appears to be limited. He is unemployed and receives

social security disability income of $900 a month. Although he was and is assisted by able counsel,

his understanding of the bankruptcy process and the bankruptcy schedules seems incomplete.



13
     This must be a typographical error.


                                                 -5-
 Case 19-01082-t         Doc 38     Filed 08/07/20 Entered 08/07/20 13:46:34 Page 5 of 13
       At trial Debtor admitted that he owned the trailers and the boat. He testified that he did not

list these assets on his initial schedule B because he did not think they were “vehicles” and

understood that his disclosure obligation was limited to vehicles.

       Debtor also testified at trial that he no longer owns any cars or trucks other than the Corolla

and the i-280. Debtor testified that he sold the stepside truck for $300-$400 to a buyer who wanted

it for parts; that he gave the ATV to his son as a gift; and that he sold the motorcycle for $5,000 to

a David Santistevan. Debtor does not remember what happened to the Blazer—which he said was

only useful for parts—but Debtor testified that he does not have it and does not know where it is.

Debtor testified that he used to have the vehicle titles but lost access to them during his divorce.

Instead of delivering the titles, Debtor gave the new owners bills of sale. Debtor acknowledges

that the MVD’s records Plaintiff obtained show that he owns the motorcycle and the yellow pickup.

       Debtor testified at trial that he had given the yellow pickup to his niece, that it was hers,

that she had registered it in her name, that she had driven it for several years, but that he had

borrowed it from her because the i-280 needed a fuel pump. Minutes later, in response to the

Court’s query, Debtor testified that he had sold the pickup to his niece “about five years ago” for

a “little bit of money”—estimated to be two hundred dollars. This testimony is totally inconsistent

with his § 341 meeting testimony.

       Finally, Debtor testified at trial that he had given the Chevelle and the Corvette to his sister

because she had helped him out with some of his legal bills and he could not pay her back. This

testimony also is quite different from Debtor’s § 341 meeting testimony.

       The inconsistent testimony about the yellow pickup, the Chevelle, and the Corvette,

together with Debtor’s answers to Plaintiff’s requests for admissions and Debtor’s rolling-




                                               -6-
 Case 19-01082-t       Doc 38     Filed 08/07/20 Entered 08/07/20 13:46:34 Page 6 of 13
disclosure approach to his assets, seriously undermine the Court’s confidence in Debtor’s

truthfulness in these proceedings.

                                        II.     Discussion

A.     The Motion to Dismiss.

       Under § 707(a), any interested party may move to dismiss a chapter 7 case “for cause.” In

re Palmer, 419 B.R. 762, 767-68 (Bankr. M.D. Tenn. 2009). Although “cause” may broadly

encompass a “lack of good faith,” “[w]here the Bankruptcy Code provides a specific remedy for

misconduct, a [c]ourt may not dismiss a chapter 7 case under the more general ‘cause’ standard

based exclusively or primarily on that conduct.” In re Quinn, 490 B.R. 607, 617 (Bankr. D.N.M.

2012). Thus, a motion to dismiss for cause may not be based on the same conduct underlying

objections to discharge under § 727. Id. at 617; see also In re Padilla, 222 F.3d 1184, 1192 (9th

Cir. 2000) (debtor misconduct addressed by one Code section must be analyzed under that section).

       Plaintiff seeks dismissal under § 707. Because the grounds for the motion are the same as

the grounds for Plaintiff’s § 727 complaint, the Court will deny the motion to dismiss and consider

the issues raised under § 727.

B.     The § 727(a) Claim.

       The “denial of a debtor’s discharge is a drastic remedy[,]” In re Antoniou, 527 B.R. 71, 78

(Bankr. E.D.N.Y. 2015), that should “be reserved for a truly pernicious debtor.” In re Mosley, 501

B.R. 736, 742 (Bankr. D.N.M. 2013). “The provisions denying the discharge are construed

liberally in favor of the debtor and strictly against the creditor.” Id. at 742. “However, the ‘fresh

start’ policy embodied in the Bankruptcy Code is limited to the ‘honest but unfortunate debtor.’”

In re Ritchie, 543 B.R 311, 319 (Bankr. D.N.M. 2015). Plaintiff argues that Debtor should be

denied a discharge under § 727(a) because he failed to disclose ownership of a number of vehicles




                                               -7-
 Case 19-01082-t       Doc 38     Filed 08/07/20 Entered 08/07/20 13:46:34 Page 7 of 13
on his initial bankruptcy petition, at the § 341 meeting, and in his first amended schedules, and

because he gave false testimony at his § 341 meeting and at trial.

          In relevant part, § 727 provides:

                  (a) The court shall grant the debtor a discharge, unless--
                  ...
                  (2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer
          of the estate charged with custody of property under this title, has transferred,
          removed, destroyed, mutilated, or concealed, or has permitted to be transferred,
          removed, destroyed, mutilated, or concealed--
                  (A) property of the debtor, within one year before the date of the filing of
          the petition; or
                  (B) property of the estate, after the date of the filing of the petition; [or]
                  ...
                   (4) the debtor knowingly and fraudulently, in or in connection with the
          case-
                  (A) made a false oath or account[.]

C.        § 727(a)(2).

          “Section 727(a)(2) is intended to prevent the discharge of a debtor who attempts to avoid

payment to creditors by concealing 14 or otherwise disposing of assets.” 6 Collier on Bankruptcy

¶ 727.02[1]. Since Plaintiff’s concealment argument relates to Debtor’s initial and amended

bankruptcy schedules and to statements made at the § 341 meeting, it encompasses subsections

§ 727(a)(2) (A) and (B). See, e.g., In re Hadley, 70 B.R. 51, 53 (Bankr. D. Kan. 1987) (a debtor’s

failure to list property is strong evidence of concealment); In re Sowers, 229 B.R. 151, 157 (Bankr.

N.D. Ohio 1998) (“not disclosing information at a § 341 meeting constitutes a concealment

occurring after the filing of the bankruptcy petition.”).

          To prevail in his § 727(a)(2)(A) claim, Plaintiff is required to prove by a preponderance of

the evidence that: “(1) the debtor . . . concealed . . . , (2) property of the estate, (3) within one year

prior to the bankruptcy filing, (4) with the intent to hinder, delay, or defraud a creditor.” In re


14
     Plaintiff is proceeding only under a concealment theory.


                                                  -8-
 Case 19-01082-t          Doc 38     Filed 08/07/20 Entered 08/07/20 13:46:34 Page 8 of 13
Wreyford, 505 B.R. 47, 55 (Bankr. D.N.M. 2014); In re Brown, 108 F.3d 1290, 1293 (10th Cir.

1997) (same). Elements 1, 2, and 4 are the same under § 727(a)(2)(B), while element 3 requires

post-petition concealment. Sowers, 229 B.R. at 156. The “critical pieces” of a § 727(a)(2) analysis

are an act of concealment involving the debtor’s property and a subjective intent to hinder, delay,

or defraud a creditor. In re Gordon, 509 B.R. 359, 371 (Bankr. N.D. Okla. 2014); see also Rosen

v. Bezner, 996 F.2d 1527, 1531 (3d Cir. 1993) (identifying “two components,” i.e., a transfer or

concealment and improper intent).

       1.      Concealment. “Concealment, in general, is when a debtor hides property or

withholds information about an asset otherwise required to be disclosed by law.” Ritchie, 543 B.R.

at 319. Section 727(a)(2) concealment can take many forms, including “preventing discovery,

fraudulently transferring[,] or withholding knowledge or information required by law to be made

known.” In re Marcus-Rehtmeyer, 784 F.3d 430, 442 (7th Cir. 2015); see also Collier, supra, ¶

727.02[6][b] (“Concealment is not confined to physical secretion. It covers other conduct, such as

placing assets beyond the reach of creditors or withholding knowledge of the assets by failure or

refusal to divulge owed information.”). Omitting assets from a bankruptcy schedule may be a form

of concealment. In re Lamey, 574 B.R. 240, 248 (Bankr. D.N.M. 2017). As well, “[c]oncealment

may be accomplished by transfer of title coupled with the retention of the benefits of ownership.”

In re Portnoy, 201 B.R. 685, 694 (Bankr. S.D.N.Y 1996); In re Garland, 417 B.R. 805, 816 (10th

Cir. BAP 2009) (a debtor may conceal an asset by transferring legal title while continuing to use

it); In re Gordon, 526 B.R. 376, 388 (10th Cir. BAP 2015) (debtors who retain beneficial use of

property and treat it as their own despite transfer of legal title must disclose their interest in the

property).




                                               -9-
 Case 19-01082-t       Doc 38     Filed 08/07/20 Entered 08/07/20 13:46:34 Page 9 of 13
       The Court finds that Debtor concealed the boat, the trailers, the yellow pickup, the

Chevelle, and the Corvette.

       2.        Intend to defraud. “To deny a discharge under § 727(a)(2), a court must find actual

intent to defraud creditors.” In re Warren, 512 F.3d 1241, 1249 (10th Cir. 2008) (emphasis in

original); In re Watman, 301 F.3d 3, 8 (1st Cir. 2002) (actual, not constructive, intent required).

Fraudulent intent “may be established by circumstantial evidence, or by inferences drawn from a

course of conduct.” Farmers Co-op Ass’n of Talmage, Kan. v. Strunk, 671 F.2d 391, 395 (10th

Cir. 1982). The debtor’s credibility and demeanor inform the Court’s intent determination, In re

Watman, 301 F.3d at 8, which may be guided, as well, by finding objective indicia or “badges” of

fraud. 15 In re Splawn, 376 B.R. 747, 755 (Bankr. D.N.M. 2007); Garland, 417 B.R. at 815.

       The Court, after hearing Debtor’s testimony, observing his demeanor, and considering the

relevant “badges of fraud,” finds that Debtor’s initial concealment of the two utility trailers and

the boat may have been due to a misunderstanding of his disclosure obligations. While the

omission reflects a degree of carelessness, it does not necessarily indicate an actual intent to

defraud creditors. In other words, the concealment may have been inadvertent rather than

fraudulent. See, e.g., Garland, 417 B.R. at 815 (“[M]istake or inadvertence is not sufficient to bar

a debtor’s discharge.”); Brown, 108 F.3d at 1294 (a debtor should not be penalized for

inadvertence).




15
   “Badges of fraud” include: (1) concealment of prebankruptcy conversions; (2) conversion of
assets immediately before the filing of the bankruptcy petition; (3) gratuitous transfers of property;
(4) continued use by the debtor of transferred property; (5) transfers to family members; (6)
obtaining credit to purchase exempt property; (7) conversion of property after entry of a large
judgment against the debtor; (8) a pattern of sharp dealing by the debtor prior to bankruptcy; (9)
insolvency of the debtor resulting from the conversion of the assets; and (10) the monetary value
of the assets converted. In re Splawn, 376 B.R. at 755.


                                               -10-
Case 19-01082-t        Doc 38     Filed 08/07/20 Entered 08/07/20 13:46:34 Page 10 of 13
       The Court is forced to draw a different conclusion about the yellow pickup truck, the

Chevelle, and the Corvette. The preponderance of the evidence is that Debtor concealed these

vehicles with an intent to hinder or defraud Plaintiff. Debtor’s testimony about them is

contradictory. At his § 341 meeting, Debtor testified that he gave the pickup truck to his son. At

trial, Debtor testified that he sold it to his niece. At the § 341 meeting, Debtor stated or implied

that the pickup had always been in his possession. At trial, Debtor testified that until recently it

had been in his niece’s possession.

       Debtor’s testimony about the Chevelle and the Corvette is similarly inconsistent—at the

§ 341 meeting Debtor testified that he sold them about five years before, while at trial he testified

that he gave them to his sister.

       In addition to Debtor’s contradictory testimony, his schedules and discovery responses

bolster the conclusion that Debtor has not testified truthfully and has made material written

misrepresentations under oath. See In re Dupre, 145 Fed. App’x 855, 856 (5th Cir. 2005)

(inconsistent testimony and repeated schedule omissions show a pattern of dishonesty and support

a finding of fraudulent intent).

       The Court concludes that Plaintiff has carried his burden of proving his § 727(a)(2) claim.

D.     § 727(a)(4)(A).

       Denial of a discharge under § 727(a)(4)(A) requires the movant to prove by a

preponderance of the evidence: “(1) the debtor made a statement under oath; (2) the statement was

false; (3) the debtor knew the statement was false; (4) the debtor made the statement with intent to

defraud; and (5) the statement related to the bankruptcy case in a material way.” In re Stamat, 635

F.3d 974, 978 (7th Cir. 2011); Brown, 108 F.3d at 1294 (same).




                                                -11-
Case 19-01082-t        Doc 38      Filed 08/07/20 Entered 08/07/20 13:46:34 Page 11 of 13
        1.      Debtor made false statements under oath. There is no question that the first two

elements are satisfied because Debtor failed, in his initial schedules and at the § 341 meeting, to

disclose the trailers and the boat, which he admits he owned on the petition date. In re Korte, 262

B.R. 464, 474 (8th Cir. BAP 2001) (“Statements made in schedules are signed under penalties of

perjury and have ‘the force and effect of oaths,’ and testimony elicited at the first meeting of

creditors is given under oath.”). These elements are satisfied as well by comparing Debtor’s trial

testimony about the yellow pickup, the Chevelle, and the Corvette with his § 341 meeting

testimony about these vehicles. The versions cannot be reconciled.

        2.      The statements were material to the bankruptcy. The fifth element is also satisfied

because the omissions concerned Debtor’s assets. See Garland, 417 B.R. at 814.

        3.      Debtor’s knowledge and intent. For the reasons discussed above, the Court finds

that the false oaths about the trailers and boat were not made with fraudulent intent. The same

cannot be said for the yellow pickup, the Chevelle, and the Corvette, however. These vehicles were

the subject of irreconcilable testimony. The Court finds that Debtor knew at some point he was not

telling the truth about them. Furthermore, the fact that Debtor disclosed the three vehicles, among

others, only in reaction to Plaintiff’s unrelenting pursuit tends to prove, rather than cure, the fraud.

See, e.g., In re Croft, 500 B.R. 823, 859 (Bankr. W.D. Tex. 2013) (a debtor who cures omissions

by amending schedules only after his “wrongful and reckless conduct has been exposed” cannot

“escape the consequences” of the fraudulent intent revealed thereby); In re Stamat, 395 B.R. 59,

76 (Bankr. N.D. Ill. 2008), aff’d, 2009 WL 2916834 (N.D. Ill.), aff’d, 635 F.3d 974 (7th Cir. 2011)

(“Debtors should not be rewarded for omitting information about assets by allowing them to amend

their schedules after they have been caught.”).

        The Court concludes that Plaintiff has carried his burden of proving the § 727(a)(4) claim.




                                               -12-
Case 19-01082-t        Doc 38     Filed 08/07/20 Entered 08/07/20 13:46:34 Page 12 of 13
                                         III.    Conclusion

       Debtor’s concealment of and false testimony about his yellow pickup, Chevelle, and

Corvette render him ineligible for a discharge in this case under § 727(a)(2) and (4). All other relief

requested by the parties will be denied or deferred to the § 522(f) contested matter. The Court will

enter a separate judgment consistent with this opinion.




                                                __________________________________________
                                                Hon. David T. Thuma
                                                United States Bankruptcy Judge


Entered: August 7, 2020
Copies to: Counsel of Record




                                               -13-
Case 19-01082-t        Doc 38     Filed 08/07/20 Entered 08/07/20 13:46:34 Page 13 of 13
